Case 1:18-cv-00030-IMK-MJA Document 239 Filed 05/04/21 Page 1 of 14 PageID #: 3619



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


  GERALD W. CORDER,

                Plaintiff,

  v.                                         CIVIL ACTION NO. 1:18CV30
                                                  (Judge Keeley)
  ANTERO RESOURCES CORPORATION,
                                             c/w 1:18CV31, 1:18CV32,
                Defendant.                   1:18CV33, 1:18CV34, 1:18CV35,
                                             1:18CV36, 1:18CV37, 1:18CV38,
                                             1:18CV39, and 1:18CV40


         MEMORANDUM OPINION AND ORDER GRANTING THE PLAINTIFFS’
            MOTION TO AMEND THEIR COMPLAINTS [DKT. NO. 184]
        These     consolidated   cases     involve   claims   for   breach   of

  contract related to royalty payments for natural gas interests.

  The   plaintiffs    are    Gerald   W.   Corder,   Marlyn   Sigmon,   Garnet

  Cottrill, Randall N. Corder, Janet C. Packard, Leroy Packard,

  Lorena Krafft, Cheryl Morris, Tracy Bridge, Angela Nicholson,

  Kevin McCall, and Brian McCall (collectively “the Plaintiffs”).

  All are owners of several mineral interests in Harrison County and

  Doddridge County, West Virginia. They allege that the defendant,

  Antero Resources Corporation (“Antero”), improperly deducted post-

  production costs from royalty payments due them under certain oil

  and gas leases (“the Leases”) (Dkt. No. 30 at 34). 1 Id. Antero

  denies these allegations (Dkt. Nos. 39).


  1 Unless otherwise noted, citations to docket entries herein refer
  to Civil Action No. 1:18CV30.
Case 1:18-cv-00030-IMK-MJA Document 239 Filed 05/04/21 Page 2 of 14 PageID #: 3620
  CORDER ET. AL V. ANTERO                                             1:18CV30

         MEMORANDUM OPINION AND ORDER GRANTING THE PLAINTIFFS’
            MOTION TO AMEND THEIR COMPLAINTS [DKT. NO. 184]
        Pending is the Plaintiffs’ motion to amend their complaints,

  which the Court now GRANTS (Dkt. No. 184).

                                 I.    Background

        A. Factual Allegations

        The Plaintiffs allege that they own oil and gas interests

  that were leased, assigned or otherwise acquired by and presently

  held by Antero. 2 They also assert that Antero had duties and

  responsibilities to them pursuant to leases covering the following

  tracts of land:

        (A)   48.69 acres (Deed Book 393, Page 399)

        Several leases cover this tract which require Antero to pay

  a royalty “on gas, including casinghead gas or other gaseous

  substance, produced from said land and sold or used beyond the

  well or for the extraction of gasoline or other product, [in] an

  amount equal to One-Eighth (12.5%) (amended to be 15%) of the net

  amount realized by Lessee computed at the wellhead from the sale

  of such substances” (Dkt. No. 30 at 25).

        (B)   50.82 acres (Deed Book 839, Page 23)

        The lease covering this tract requires Antero “to pay one-

  eighth (1/8) of the value at the well of gas from each and every

  gas well from which is marketed and used off the premises.” The


  2 The recitation of the facts is taken from the second amended
  complaints (Dkt. No. 30).
                                 2
Case 1:18-cv-00030-IMK-MJA Document 239 Filed 05/04/21 Page 3 of 14 PageID #: 3621
  CORDER ET. AL V. ANTERO                                             1:18CV30

         MEMORANDUM OPINION AND ORDER GRANTING THE PLAINTIFFS’
            MOTION TO AMEND THEIR COMPLAINTS [DKT. NO. 184]
  Plaintiffs claim that this lease was later amended to require “1/8

  of the value of the gas from each well.” Id.

        (C)   54.18 acres (Deed Book 1082, Page 656)

        The lease covering this tract requires Antero to pay “one-

  eighth of the value at the well of the gas from each and every

  well.” Id. at 25-26.

        (D)   104.75 acres (Deed Book 1103, Page 733)

        The lease covering this tract requires Antero “to pay 1/8 of

  the price received by the lessee from the sale of such gas.” Id.

  at 26.

        (E)   59 acres (Deed Book 1084, Page 203)

        The lease covering this tract requires Antero to pay “1/8 of

  the gross proceeds received from each and every well drilled on

  said properties providing natural gas, an amount equal to one-

  eighth (1/8) of the gross proceeds received from the sale of same

  at the prevailing price for gas at the well, for all natural gas

  saved and marketed from the said premises.” Id.

        (F)   105 acres (Deed Book 1084, Page 197)

        The lease covering this tract requires Antero to pay “1/8 of

  the gross proceeds received from each and every well drilled on

  said properties providing natural gas, an amount equal to one-

  eighth (1/8) of the gross proceeds received from the sale of same



                                        3
Case 1:18-cv-00030-IMK-MJA Document 239 Filed 05/04/21 Page 4 of 14 PageID #: 3622
  CORDER ET. AL V. ANTERO                                             1:18CV30

         MEMORANDUM OPINION AND ORDER GRANTING THE PLAINTIFFS’
            MOTION TO AMEND THEIR COMPLAINTS [DKT. NO. 184]
  at the prevailing price for gas at the well, for all natural gas

  saved and marketed from the premises.” Id.

        (G)   44.4 acres (Deed Book 99)

        The lease covering this tract requires Antero to pay “$100

  per year for each and every gas well obtained on the premises.”

  Id.

        (H)   50 acres (Deed Book 143, Page 291)

        The lease covering this tract requires Antero to pay “1/8 of

  the value at the well of the gas from each and every gas well

  drilled on the premises.” Id.

        According to the Plaintiffs, in violation of its contractual,

  statutory and common law duties, Antero

        ha[s] and continue[s] to take deductions, reduce
        plaintiffs’ royalty payments, overcharge plaintiffs for
        the deductions that they do charge plaintiffs, and
        otherwise reduce and not pay for plaintiffs’ royalty on
        volume and/or price and/or by taking the liquid
        hydrocarbons which are part of the natural gas extracted
        from   the  said   gas  and   subtracting   unauthorized
        deductions therefrom.

  Id. at 31. In addition, the Plaintiffs allege that Antero charged

  them “with costs and charges which were unreasonably excessive and

  not actual.” Id. at 32.

        B. Procedural History

        On December 6, 2017, the Plaintiffs filed a single complaint

  in the Circuit Court of Harrison County, West Virginia against


                                        4
Case 1:18-cv-00030-IMK-MJA Document 239 Filed 05/04/21 Page 5 of 14 PageID #: 3623
  CORDER ET. AL V. ANTERO                                                   1:18CV30

          MEMORANDUM OPINION AND ORDER GRANTING THE PLAINTIFFS’
             MOTION TO AMEND THEIR COMPLAINTS [DKT. NO. 184]
  Antero Resources Corporation ("Antero"), Antero Midstream Partners

  LP    ("Midstream     Partners"),       Antero       Resources     Pipeline      LLC

  ("Pipeline"), and Antero Resources Investment LLC ("Investment")

  (Dkt. No. 1-1). The state court severed the complaint and assigned

  eleven separate civil action numbers. On February 12, 2018, Antero

  and Midstream Partners removed the cases to this Court on the basis

  of diversity jurisdiction (Dkt. No. 1). Because the cases raised

  common questions of law and fact, the Court consolidated them under

  Federal Rule of Civil Procedure 42(a) (Dkt. Nos. 29, 32, 38).

        On March 9, 2018, the Plaintiffs amended their complaints to

  state    four   causes   of   action:     breach     of   contract,     breach   of

  fiduciary duty, fraud, and punitive damages (Dkt. No. 13). On June

  11, 2018, the Court granted a motion to amend their complaints for

  a second time, which allowed the Plaintiffs to set forth additional

  allegations pertaining to the relevant chains of title for the

  Leases (Dkt. Nos. 27, 29). The Court also granted in part the

  defendants’     motion   to   dismiss     the    second   amended      complaints,

  dismissing      Midstream     Partners,     Pipeline,      and    Investment     as

  defendants,     and   dismissing    all     claims    except     the   Plaintiffs’

  breach of contract claim (Dkt. No. 29 at 35-37).

          Thereafter, Antero answered the Plaintiffs’ second amended

  complaints, denying liability and asserting several affirmative

  defenses, including payment and release (Dkt. No. 39). Relevant to
                                          5
Case 1:18-cv-00030-IMK-MJA Document 239 Filed 05/04/21 Page 6 of 14 PageID #: 3624
  CORDER ET. AL V. ANTERO                                             1:18CV30

         MEMORANDUM OPINION AND ORDER GRANTING THE PLAINTIFFS’
            MOTION TO AMEND THEIR COMPLAINTS [DKT. NO. 184]
  the pending motion, Antero attached to its answer a Confidential

  Settlement Agreement and Release of All Claims (“the Settlement

  Agreement”) executed in August 2015 by Antero and plaintiffs Gerald

  W. Corder, Randall N. Corder, Lorena Krafft, Cheryl Morris, Tracy

  Bridge, Angela Nicholson, Kevin McCall, and Brian McCall (“the

  Settling Plaintiffs”) 3 (Dkt. Nos. 39 at 31, 50 at 1). The Settlement

  Agreement terminated a partition action filed by Antero in the

  Circuit Court of Harrison County, West Virginia. 4 See Dkt. No. 50

  at 1. In addition to the tracts affected by the partition suit,

  the Settlement Agreement acknowledged that the Settling Plaintiffs

  owned interests in several other properties located throughout

  Harrison County, and identified those properties in an attached

  Master Property List (“MPL”). Id. at 2. Pursuant to the Settlement

  Agreement,     the   Settling    Plaintiffs    released    all   claims   or

  potential claims relating in any way to the partition action or

  the properties listed in the MPL that arose prior to the date of

  the Settlement Agreement. Id. 2-3.

        In addition, Paragraph 14 of the Settlement Agreement stated:




  3 Plaintiffs Marilyn Sigmon, Garnett C. Cottrill, Janet Packard,
  and Leroy Packard were not parties to the Settlement Agreement.
  4 Pursuant to W. Va. Code § 37-4-1, et seq., Antero and its co-

  plaintiff sought allotment or partition of the Settling
  Plaintiffs’ mineral interests in certain tracts of land located in
  Harrison County, West Virginia (Dkt. No. 50 at 1).
                                        6
Case 1:18-cv-00030-IMK-MJA Document 239 Filed 05/04/21 Page 7 of 14 PageID #: 3625
  CORDER ET. AL V. ANTERO                                             1:18CV30

         MEMORANDUM OPINION AND ORDER GRANTING THE PLAINTIFFS’
            MOTION TO AMEND THEIR COMPLAINTS [DKT. NO. 184]
        Antero acknowledges that per the terms of said June 29,
        1979 leases identified in the preceding two paragraphs,
        production royalties payable pursuant to said leases
        shall be deemed gross royalties and shall be calculated
        without   regard  to   any  postproduction   or   market
        enhancements costs claimed or incurred by Antero.

  Id. at 5.

        Paragraph 11 of the Settlement Agreement, however, required

  the Settling Plaintiffs to execute lease modifications for all

  properties identified on the MPL. Id. at 4. These included each of

  the Plaintiffs’ properties at issue here, except for a 50-acre

  tract located in Doddridge County, West Virginia (Tract H). Id. at

  11-12. This lease modification, which was labeled “Exhibit A” to

  the Settlement Agreement, is attached to the Plaintiffs’ Leases

  regarding a 48.69-acre tract located in Harrison County, West

  Virginia (Tract A). See Id. at 21; Dkt. No. 30-2 at 6. The

  modification contains a Market Enhancement (Gross Proceeds) Clause

  (“the Market Enhancement Clause”), which provides that

        all oil, gas or other proceeds accruing to the Lessor
        under this lease or by state law shall be without
        deduction, directly or indirectly, for the cost of
        producing, gathering, storing, separating, treating,
        dehydrating, compressing, processing, transporting, and
        marketing the oil, gas and other products produced
        hereunder to transform the product into marketable form;
        however, any such costs which result in enhancing the
        value of the marketable oil, gas or other products to
        receive a better price may be deducted from Lessor’s
        share of production so long as they are based on Lessee’s
        actual cost of such enhancements. However, in no event
        shall Lessor receive a price that is less than, or more
        than, the price received by Lessee
                                        7
Case 1:18-cv-00030-IMK-MJA Document 239 Filed 05/04/21 Page 8 of 14 PageID #: 3626
  CORDER ET. AL V. ANTERO                                               1:18CV30

           MEMORANDUM OPINION AND ORDER GRANTING THE PLAINTIFFS’
              MOTION TO AMEND THEIR COMPLAINTS [DKT. NO. 184]


  (Dkt. No. 30-2 at 6).

        Since the inception of this litigation, Antero has contended

  that the Settlement Agreement bars the Settling Plaintiffs from

  bringing this breach of contract action. Consequently, it has

  sought to dismiss all of their claims (Dkt. No. 44). Finding their

  general release of all potential claims against Antero to be

  unambiguous,    the   Court   dismissed      with   prejudice   the   Settling

  Plaintiffs’ breach of contract claims related to the properties

  listed on the MPL that arose before the execution of the Settlement

  Agreement (Dkt. No. 75 at 17).

        The Plaintiffs have now moved for summary judgment on their

  remaining breach of contract claims. They contend that the plain

  language of the Settlement Agreement and the Market Enhancement

  Clause    included    as   part   of   the    Settling   Plaintiffs’    lease

  modification prohibits Antero from deducting any post-production

  or market enhancement costs from their royalty payments (Dkt. No.

  201-1 at 1). Antero opposes the motion, asserting it is based

  entirely on Antero’s alleged breach of the Settlement Agreement,

  which the Plaintiffs failed to reference in their second amended

  complaints (Dkt. No. 180 at 3, 5-6). 5


  5
   Although in their second amended complaints the Plaintiffs have
  alleged that Antero breached its contractual duties under the
  Leases and the Market Enhancement Clause, they failed to reference
                                  8
Case 1:18-cv-00030-IMK-MJA Document 239 Filed 05/04/21 Page 9 of 14 PageID #: 3627
  CORDER ET. AL V. ANTERO                                             1:18CV30

           MEMORANDUM OPINION AND ORDER GRANTING THE PLAINTIFFS’
              MOTION TO AMEND THEIR COMPLAINTS [DKT. NO. 184]
          Following the full briefing of the parties’ motions for

  summary judgment, the Plaintiffs moved to amend their complaints

  for a third time to “add specificity to their allegations and

  clarify    that   the   Settlement   Agreement    and   Market   Enhancement

  Clause were a part of the same agreement” (Dkt. No. 184 at 2-3).

  This motion is now ripe for review.

                                 II.   Discussion

     A.     Applicable Law

          Plaintiffs seeking to amend their pleading after the deadline

  in the scheduling order has passed must satisfy the standards in

  both Federal Rule of Civil Procedure 16(b) and Federal Rule of

  Civil Procedure 15(a). Nourison Rug Corp. v. Parvizian, 535 F.3d

  295, 298 (4th Cir. 2008).

          Pursuant to FRCP 16(b), a motion to amend the complaint filed

  after the scheduling order deadline shall be granted upon a showing

  of “good cause.” Montgomery v. Anne Arundel Cty., Maryland, 182 F.

  App'x 156, 162 (4th Cir. 2006); Nourison, 535 F.3d at 298. This

  standard “focuses on the timeliness of the amendment and the

  reasons for its tardy submission; the primary consideration is the

  diligence of the moving party.” Montgomery, 182 F. App'x at 162.




  or attach the relevant Settlement Agreement. See Dkt. No. 30; Dkt.
  No. 180 at 5-6.
                                  9
Case 1:18-cv-00030-IMK-MJA Document 239 Filed 05/04/21 Page 10 of 14 PageID #: 3628
   CORDER ET. AL V. ANTERO                                            1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING THE PLAINTIFFS’
               MOTION TO AMEND THEIR COMPLAINTS [DKT. NO. 184]
           Pursuant to FRCP 15(a), however, leave to amend “shall be

   freely given when justice so requires.” A motion to amend should

   be granted unless it would be prejudicial to the opposing party,

   there has been bad faith, or the amendment would be futile. HCMF

   Corp. v. Allen, 238 F.3d 273, 276-77 (4th Cir. 2001). Whether an

   amendment is prejudicial depends on the nature of the amendment

   and its timing. Laber v. Harvey, 438 F.3d 404, 427 (4th Cir. 2006).

   The further a case progresses, the more likely it is that the

   defendant will be prejudiced; but mere delay is an insufficient

   reason to deny leave to amend. Foman v. Davis, 371 U.S. 178, 182

   (1962). An amendment is futile if it fails to state a claim upon

   which relief may be granted. United States ex rel. Wilson v.

   Kellogg Brown & Root, Inc., 525 F.3d 370, 376 (4th Cir. 2008).

      B.        Discussion

           Here, the Plaintiffs seek to amend their complaints to add

   specificity to their breach of contract allegations and to clarify

   that the Settlement Agreement and the Market Enhancement Clause

   were part of the same agreement. Because they filed their motion

   after the deadline set by the Court’s scheduling order, June 30,

   2018, they must satisfy both FRCP 16(b) and FRCP 15(a).

           1.     FRCP 16(b)

           Despite failing to incorporate the Settlement Agreement into

   their    second     amended   complaints,   the   Plaintiffs   sufficiently
                                         10
Case 1:18-cv-00030-IMK-MJA Document 239 Filed 05/04/21 Page 11 of 14 PageID #: 3629
   CORDER ET. AL V. ANTERO                                                 1:18CV30

          MEMORANDUM OPINION AND ORDER GRANTING THE PLAINTIFFS’
             MOTION TO AMEND THEIR COMPLAINTS [DKT. NO. 184]
   pleaded a breach of contract claim premised on their numerous

   leases with Antero and the Market Enhancement Clause (Dkt. Nos.

   209 at 7-8, 30 at 25-26). Although it is undisputed that they

   signed the Settlement Agreement in August 2015, the Plaintiffs did

   not   inform   their   current   counsel    of   this      fact   due   to   the

   confidentiality clause contained in the agreement (Dkt. No. 184 at

   3).   Accordingly,     Plaintiffs’    counsel      never    learned     of   the

   Settlement Agreement’s existence until after Antero made it part

   of the record in this case and after the Court’s deadline to amend

   pleadings had passed. Id.

         Critically, the Settlement Agreement adds no new claims or

   legal theories to the case, but rather is a part of the Leases

   that have always been at the forefront of the case. Since their

   counsel learned of the existence of the Settlement Agreement in

   August 2018, the Plaintiffs have diligently pursued their breach

   of contract claim and developed their case around Antero’s alleged

   breach of the Leases, Settlement Agreement, and Market Enhancement

   Clause. The parties have litigated this case and prepared for trial

   as if the Plaintiffs had pleaded a breach of the Settlement

   Agreement in their second amended complaints. Accordingly, no

   additional     discovery   or   briefing   would    be     necessary    if   the

   Plaintiffs are granted leave to file their proposed third amended

   complaints.
                                        11
Case 1:18-cv-00030-IMK-MJA Document 239 Filed 05/04/21 Page 12 of 14 PageID #: 3630
   CORDER ET. AL V. ANTERO                                              1:18CV30

           MEMORANDUM OPINION AND ORDER GRANTING THE PLAINTIFFS’
              MOTION TO AMEND THEIR COMPLAINTS [DKT. NO. 184]
         2.     FRCP 15(a)

         The Plaintiffs’ request to amend also is not prejudicial to

   Antero; it has not been made in bad faith, nor is it futile. First,

   the Plaintiffs’ proposed amendment neither unduly delays these

   actions nor unduly prejudices Antero. Although the Plaintiffs

   filed their motion to amend after the close of discovery and after

   the parties have filed cross-motions for summary judgment, delay

   alone is an insufficient reason to deny their motion to amend.

   Foman, 371 U.S. at 182. And, although the Plaintiffs could have

   moved   to   amend    their   complaints    after   Antero    disclosed   the

   Settlement Agreement, there is no risk of surprise to Antero

   because the Plaintiffs’ position regarding the impact of the

   Settlement Agreement on their claims has been well known to Antero

   throughout this litigation.

         Nor    will    including   specific   mention   of     the   Settlement

   Agreement to the Plaintiffs’ breach of contract claim add new facts

   or issues requiring additional discovery. Instead of complicating

   the case with new causes of action or legal theories, the proposed

   amendment merely adds specificity to the terms of the parties’

   contract and the Plaintiffs’ breach of contract claim. Because the

   Market Enhancement Clause and the Settlement Agreement were part

   of the same settlement and contract, the parties have developed

   this case as they would have had the Plaintiffs initially included
                                        12
Case 1:18-cv-00030-IMK-MJA Document 239 Filed 05/04/21 Page 13 of 14 PageID #: 3631
   CORDER ET. AL V. ANTERO                                            1:18CV30

          MEMORANDUM OPINION AND ORDER GRANTING THE PLAINTIFFS’
             MOTION TO AMEND THEIR COMPLAINTS [DKT. NO. 184]
   allegations of Antero’s breach of the Settlement Agreement in their

   second amended complaints. Moreover, both parties have addressed

   the Settlement Agreement’s impact on the Leases and the Plaintiffs’

   breach of contract claims in their motions for summary judgment.

   Thus, the nature of the proposed amendment does not prejudice

   Antero despite the late stage of the proceedings.

         Second, the proposed third amended complaints have not been

   offered in bad faith. The Plaintiffs initially did not incorporate

   the Settlement Agreement into their breach of contract claim out

   of fear of being found in breach of its confidentiality clause.

   The proposed amendment seeks nothing more than to conform the

   pleadings to the claims the parties have developed over the course

   of the litigation. Thus, Plaintiffs’ desire to amend their claim

   has not been interposed as a dilatory tactic or a motion made in

   bad faith.

         Finally, the Plaintiffs’ amendment would not be futile. As

   the Court discussed in its Memorandum Opinion and Order granting

   in part and denying in part Antero’s motion to dismiss (Dkt. No.

   29 at 19-22), the Plaintiffs have sufficiently pleaded a breach of

   contract claim based on the Lease and the Market Enhancement

   Clause. Allowing this amendment would add helpful detail already

   known to both sides.



                                        13
Case 1:18-cv-00030-IMK-MJA Document 239 Filed 05/04/21 Page 14 of 14 PageID #: 3632
   CORDER ET. AL V. ANTERO                                            1:18CV30

          MEMORANDUM OPINION AND ORDER GRANTING THE PLAINTIFFS’
             MOTION TO AMEND THEIR COMPLAINTS [DKT. NO. 184]
          Nevertheless, as Antero contends, the Plaintiffs’ proposed

   reassertion of claims against Midstream Partners, Pipeline, and

   Investment, as well as their claims of breach of fiduciary duty,

   fraud, and punitive damages is futile for the reasons addressed in

   the   Court’s   prior   order   that    dismissed   with   prejudice   these

   defendants and claims. Id. at 7-12, 23-34. Therefore, to the extent

   the Plaintiffs seek to reassert such claims, the Court’s prior

   dismissal order precludes them from doing so.

                                   III. Conclusion

         For the reasons discussed, pursuant to FRCP 16(b) and FRCP

   15(a), the Court GRANTS the Plaintiffs’ motion to amend and leave

   to file their complaints (Dkt. No. 184).

         It is so ORDERED.

         The Clerk SHALL transmit copies of this Memorandum Opinion

   and Order to counsel of record.

   DATED: May 4, 2021.


                                               /s/ Irene M. Keeley
                                               IRENE M. KEELEY
                                               UNITED STATES DISTRICT JUDGE




                                          14
